DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first groove and the second groove of the second recess must be shown and labeled (emphasis added) or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant should add the same annotations provided in the remarks showing these grooves as amended drawings (with new reference numbers).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure remains objected to because of the use of legal phraseology such as the term “comprising”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: upon amending the drawings to show the first and second grooves of the second recess as .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the term “outside” in the recitation of “outside separated from the vapor-liquid receiving part” in line 4 is a relative term which renders the claim indefinite since it is unclear what other fixed element in the claim is “outside” relative to. For examination purposes, the recitation is interpreted as --outside of and separated from the vapor-liquid receiving part--. 
Claims 3-4 are rejected based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al. - (US7312986 - previously cited), in view of So et al. - (US2015/0184949 - previously cited), hereinafter referred to as “Tomioka” and “So”, respectively.

Regarding Claim 1, Tomioka discloses (Figures 2-6) an electronic device cooling apparatus (assembly of 14, 16, & 17 in Figure 2) equipped with a liquid pump (14), comprising: 
an impeller (35) disposed in a liquid receiving part (31) that receives a liquid (liquid coolant, per Column 3, lines 37-39); 
a motor stator (37/39) disposed outside (relative to the impeller) separated from the liquid receiving part (inside recess 24 which is separated from chamber 31 as shown in Figure 3) and transferring a driving force to the impeller when the motor stator is on (per Column 4, lines 38-40 & 53-61); 
a sealed injection cover (19), comprising:
-an impeller shaft (25) disposed to extend along a center (extending vertically and centrally located in chamber 31) of the liquid receiving part (as shown in Figure 3) such that the impeller is inserted into the liquid receiving part (as shown in Figure 3 as annotated below the impeller is inserted in the cylindrical cavity of 19) and disposed on a first surface (lower surfaces of 19 that face the impeller) of the sealed injector cover (as shown in Figure 3); 
-a motor stator insertion rod (stator insertion rod, as shown in Figure 3 as annotated below) disposed to extend along the center of the liquid receiving (as shown in Figure 3) and disposed on a second surface (upper surfaces of 19 that face the motor stator) of the sealed injection cover opposite to the first surface (as shown in Figure 3); 
-a top plate (top plate, as shown in Figure 3 as annotated below) disposed to extend from the motor stator insertion rod to and edge (edge, as shown in Figure 3 as annotated below) of the sealed injection cover to separate the impeller from the motor stator (as shown in Figure 3) and comprising a first recess (recess defined by walls of 19 where motor stator 37/39 is located) on the second surface of the sealed injection cover (as shown in Figure 3) configured to receive the motor stator (as shown in Figure 3) and a second recess (recess defined by walls of 19 that partially delimit the liquid receiving part 31) on the first surface of the sealed injection cover configured to receive the impeller (as shown in Figure 3); and 
-an inlet (45) through which the liquid flows in and an outlet (46) through which the liquid flows out; 
a heat transfer base (20), which is attached to the first surface of the sealed injection cover along the edge of the sealed injection cover (as shown in Figure 3); 
an inlet pipe (43), which is attached to the inlet such that the liquid is flowed in (as shown in Figure 6); 
an outlet pipe (44), which is attached to the outlet such that the liquid is flowed out (as shown in Figure 6); and 
a heat exchanger (16), which is located between the inlet pipe and the outlet pipe (as shown in Figure 2), 
(liquid coolant circuit between 14 and 16 along tubes 80/81 as shown in Figure 2) of a closed loop (close loop of Figure 2) enclosed by the liquid receiving part, the inlet pipe, the outlet pipe and the heat exchanger (as shown in Figure 2),
wherein the impeller shaft, the motor stator insertion rod, and the top plate are integrally formed to constitute the sealed injection cover (as shown in Figure 3) such that the first surface of the sealed injection cover and the heat transfer base enclose the liquid receiving part (as shown in Figure 3), and 
wherein the second recess comprises: 
a first groove (first groove, as shown in Figure 3 as annotated below) receiving a portion of the impeller (radially outer portion) and defined by the impeller shaft and the first surface (s shown in Figure 3 as annotated below); and 
a second groove (second groove, as shown in Figure 3 as annotated below) receiving another portion of the impeller (central stem of the impeller) and defined by the first surface (s shown in Figure 3 as annotated below).
Tomioka fails to teach wherein the liquid pump is a vapor-liquid pump and thus also fails to teach wherein the liquid receiving part is a vapor-liquid receiving part; and further fails to teach wherein the heat exchanger is a condenser that condenses a gas in the vapor-liquid, and finally fails to teach wherein the inner space and the vapor-liquid receiving part are maintained in a vacuum.
However, So teaches (Figure 1) an electronic device cooling apparatus equipped with a pump (45), a liquid receiving part (11) that receives a liquid (refrigerant, per Paragraph 0017, lines 5-12), a heat transfer base (11b), an inlet pipe (41a), and outlet pipe (21), a heat exchanger (31) located between the inlet pipe and the outlet pipe, and an inner space (internal spaces of each component where the refrigerant flows), which is a closed loop that leads to the liquid receiving part, the inlet pipe, the outlet pipe and the heat exchanger (as shown in Figure 1). In particular, So teaches: that the refrigerant is a fluid which is capable of undergoing phase change between liquid and gas (per Paragraph 0017, lines 5-12), that the liquid receiving part is a vapor-liquid receiving part (as it effectively allows vaporization of the liquid refrigerant, per Paragraph 0020, lines 5-12), that the heat exchanger is a condenser that condenses the gas in the vapor-liquid (per Paragraph 0022, last sentence), and wherein the inner space forms a vacuum (per Paragraph 0025, lines 4-7) for the purpose of lowering the boiling point of the liquid to thus allow the liquid to vaporize at a lower temperature thereby increasing the cooling effect of the apparatus (per Paragraphs 0029 & 0036).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomioka, by employing the liquid pump as a vapor-liquid pump and by employing the liquid receiving part as a vapor-liquid receiving part; and by employing the heat exchanger as a condenser that condenses the gas in the vapor-liquid, and to maintain the inner space at a vacuum, as taught by So, for the purpose of lowering the boiling point of the liquid to thus allow the liquid to vaporize at a lower temperature thereby increasing the cooling effect of the apparatus.


    PNG
    media_image1.png
    654
    1116
    media_image1.png
    Greyscale

Figure 3 of Tomioka, Annotated by examiner

Regarding Claim 3, Tomioka as modified teaches the electronic device cooling apparatus of claim 1 and further teaches wherein the amount of the liquid that constitutes the vapor-liquid accounts for 50% to 90% of the internal space, which is the closed loop, at room temperature (50% to 85%, per So’s Paragraph 0033).
Regarding Claim 4, Tomioka as modified teaches the electronic device cooling apparatus of claim 1 and further teaches (Tomioka’s Figure 3) wherein the liquid constituting the vapor-liquid cools an electronic device (13) using specific heat and the latent heat of evaporation by fluid phase change (inherent of cooling by phase change between liquid and gas).


Response to Arguments
Applicant’s arguments, see remarks filed 10/23/2020, with respect to claim 1 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Particularly, the Tomioka reference has being reinterpreted as to meet claim 1. More specifically, elements constituting the top plate and the impeller shaft have being reinterpreted as to meet the amended limitations in the manner set forth above. Under this new interpretation the impeller shaft, the motor stator insertion rod and the top plate are integral and define the recesses and grooves as claimed.
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1 and 3-4 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763